Title: To John Adams from James Lovell, 15 May 1778
From: Lovell, James
To: Adams, John


     
      (10)
      My dear Sir
      
       15 May 1778
      
     
     I find it impossible to write to you at this Time so fully as I wish being greatly overplied with business from the neglect of others. I cannot however consent that Dispatches for France should go off without a line in Testimony of my personal attachment to you and in proof of remembrance of my promises; which kind of proof I have given 9 Times before since you left Boston.
     Ever, more uneasy when Negociation was talked of than when fresh Troops were destined against us, I am not quite at ease now, though a powerful Alliance is formed in our favour with which the States are much pleased. I cannot be free from concern least the insidious arts of Britain should prevail to induce us to neglect the Opportunity which is now offered to exterminate the Curses that yet remain on this continent nested in three Capitals. I fear a temporary Cessation of Hostilities would ruin our best Prospects; when a month of vigorous Exertions would free us from the Enemy altogether. The same time spent in Negociation under a suspension of Hostilities would familiarize the persons of our Foes to us, and give them the advantage of reviving our former feeling Attachments to Britain and to sow Discord and Division in places where the Government is yet wanting a consistency to render it proof against the Attack of an artful and designing Adversary. We owe Britain neither Love nor Money; but they owe us a vast Reparation. I have spoken here, without seing, at present, the least opening for a Negociation; but I felt haunted by the simple Idea of such a thing.
     A Sort of half-pay Establishment is made for the Officers and a grant of 80 Dollars for the Men who shall continue to the End of the War, in Addition to former Encouragement. The Officers Provision will be either Life redeemable at six years purchase or else for 6 years only absolute. The Soldiers 80 Dollars outright.
     Genl. Gates attended a Council in his Way to Peek’s Kill, and the plan of Opperations was settled with great Harmony and Unanimity. This is a good Opening, may the Close be answerable!
     Our little Navy is sadly destroyed, but we have every natural Advantage for repairing our Losses. If it was not for the Justice of our Cause, no one could unravel the Mystery of the Manner in which we have so well supported ourselves against the most formidable naval power in Europe. We have even made her afraid.
     As the Dispatch goes from the Eastward you will get News of your lovely family. The Independance was lost on Ocracock bar but we got the Dispatches the same Night that Folgiers came to hand. I send you a few papers of a different kind from those sent to the other Gentlemen; and am most affectionately Your humb Servt,
     
      JL
     
    